Citation Nr: 1336090	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  13-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Whether the Veteran's net worth is excessive for entitlement to nonservice-connected pension with special monthly pension benefits (aid and attendance).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in Detroit, Michigan.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  

In October 2013., a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket pursuant 38 U.S.C.A. § 7107(a)(2) (West 2002).
to 38 C.F.R. § 20.900(c) (2012).  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veteran is seeking entitlement to improved (nonservice-connected) pension with special monthly pension benefits, specifically aid and attendance.  Unfortunately the Board finds that further RO action on this claim is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to 38 U.S.C.A. § 1521(a)(West 2002), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran meets certain net worth and annual income requirements.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3 (2013).  

In a decision issued by the VA Pension Management Center in October 2010, the Veteran was advised that his adjusted income was in excess of the income limit for nonservice-connected   pension benefits with special monthly benefit for aid and attendance, rendering him ineligible for the benefits sought.  

In his August 2011 NOD, the Veteran indicated that he had moved into an independent living facility and that with this move, his expenses had increased and he was incurring  larger medical costs.  Subsequently, the Veteran provided: information about the expenses associated with his living situation (November 2012), and a lay statement relating to his income and expenses (VA Form - April 2013).  In a Supplemental SOC issued in July 2013, the RO explained that the Veteran had provided different information regarding his medical expenses for 2011 on two different occasions.  It was also noted that the individual medical expenses as reported on the appropriate forms were not in the right format, and therefore could not be used to reduce the adjusted income amount. 

At the outset, the Board observes that the evidence of record suggests that the Veteran's financial status has changed since filing his initial claim in August 2010.  Further, in fairness to the Veteran he should be given an opportunity to properly report his medical expenses, so that they may be considered in accurately assessing his adjusted income for purposes of determining his eligibility for the non-service connected benefits sought.  Under these circumstances, the Board finds it advisable to obtain updated financial information from the Veteran and any other relevant source regarding the Veteran's net worth and countable income from 2010 to the present.

While this matter is on remand, the RO should also undertake any additional appropriate action to obtain and associate with the claims file any information which may relate to the claim.  

The Board also points out that it does not appear that an adequate duty to assist letter was issued in this case following the Veteran's August 2010 clam for nonservice-connected pension with special monthly pension benefits (aid and attendance).  Therefore, on remand, the RO should provide a duty to assist letter and afford the Veteran opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should explain what is needed to support a claim for entitlement to nonservice-connected pension with special monthly pension benefits (aid and attendance), to include advising him of income limitations relating to eligibility.  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, records/evidence relating to his claim.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The identified actions are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:


1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish or furnish appropriate authorization to obtain, records/evidence relating to his claim.  

In the letter, explain what is needed to support a claim for nonservice-connected pension with special monthly pension benefits (aid and attendance), also explaining the income limitations relating thereto.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Contact the Veteran and request that he submit updated financial status information documenting his assets, income and expenses, including unreimbursed medical expenses, from 2010 to the present.  This documentation should include an updated Improved Pension Eligibility Verification Report, and any other relevant income documentation from 2010 to the present, which may include a Financial Status Report, Corpus of Estate Determination Form; and/or state and/or federal income tax returns, as appropriate.  Any received documents should be included in the claims file for future review.   

4.  Any additional appropriate development deemed necessary to make an accurate and fully informed decision regarding the Veteran's claim should be undertaken.  And any such action(s) should be documented for the record and any evidence obtained pursuant thereto should be associated with the claims file.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matter on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12  Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO/AMC is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


